El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Sr. Sixto Rivera Rodríguez nos solicita la revisión de una resolución del Tribunal Superior en la cual se le de-niega una moción de desestimación de una acusación fun-damentada en que durante la celebración de la vista preli-minar el Ministerio Fiscal no puso a la disposición de la defensa las declaraciones juradas prestadas por los testi-gos que declararon durante la vista. El recurso nos permite pronunciarnos sobre la validez de la determinación de causa probable para acusar cuando durante la vista preli-minar el Fiscal no ha entregádo a la defensa copia alguna de las declaraciones juradas tomadas a los testigos de cargo presentados en dicha vista, al aducir que no las tiene en su poder. Revocamos el dictamen recurrido.
HH
Se presentó contra el peticionario una denuncia por in-fracción al Art. 173B del Código Penal. 33 L.P.R.A. see. 4279b. El día en que se celebró la vista preliminar, la Fis-calía anunció que no tenía consigo el expediente del caso. Indicó que los testigos de cargo que iba a sentar a declarar le habían expresado que, durante la etapa investigativa, *141prestaron declaraciones juradas en relación con los hechos del caso en otras oficinas del Ministerio Público. La repre-sentación legal de Rivera Rodríguez argumentó que esas declaraciones juradas eran sobre los hechos imputados y que éste tenía derecho a que se le entregara copia de éstas una vez los testigos de cargo prestaran su testimonio. El foro de instancia declaró sin lugar los señalamientos del peticionario.
Posteriormente, el Ministerio Público interrogó sus testigos. La defensa no los contrainterrogó, al reiterar su planteamiento de que al no tener acceso a las declaracio-nes juradas solicitadas se veía imposibilitada de efectuar un contrainterrogatorio efectivo y, además, se estaba pri-vando al imputado de tener una representación legal adecuada.
Al finalizar el interrogatorio directo de uno de los testi-gos, a preguntas de la defensa, éste declaró que tanto él como la testigo anterior habían prestado unas declaracio-nes juradas que versaban exclusivamente sobre los hechos por los cuales Rivera Rodríguez estaba siendo procesado. Además, expuso que en dicha declaración constaba lo que testificó en la vista preliminar. La representación legal del acusado reiteró su argumento de que, conforme a las dis-posiciones de la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el Ministerio Público tenía el deber y la obligación de proveer a la defensa copia de las declaracio-nes juradas prestadas por los testigos de cargo que testifi-caron y que la entrega de esas declaraciones era necesaria para poder representar adecuadamente al imputado y po-der realizar un contrainterrogatorio efectivo.
Así las cosas, una vez presentada la acusación ante el Tribunal Superior, la defensa presentó una moción que so-bcitaba la desestimación de la acusación al amparo de las disposiciones de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Dicha moción recogió los señalamientos vertidos en la vista preliminar sobre la necesidad de tener *142acceso a las declaraciones juradas de los testigos que allí declararían.
Como esta moción fue denegada de plano, la Sociedad para Asistencia Legal recurrió ante nos y solicitó que revo-cáramos este dictamen. En su recurso, la Sociedad para Asistencia Legal informó que “la situación del presente caso no es un incidente aislado. Es una situación que se está dando con una frecuencia preocupante en las Salas de Vista Preliminar”. Petición de certiorari, pág. 13. Nos han solicitado que hagamos un pronunciamiento que aclare la normativa vigente para evitar que otras salas de lo criminal en el tribunal de primera instancia continúen dene-gando peticiones análogas.
Oportunamente emitimos una orden para conceder al Procurador General un término para mostrar causa por la cual no se debía revocar el dictamen recurrido. Además, ordenamos la paralización de los procedimientos en el Tribunal Superior.
El Procurador General compareció dentro del término concedido y, en forma ejemplarizante, ha aceptado que la representación legal del peticionario poseía el derecho a tener acceso a las declaraciones juradas de los testigos que declararon en la vista preliminar y que se encontraban en poder del Ministerio Público. Además, se allanó a la deses-timación de la acusación para que se celebre una nueva vista preliminar conforme a derecho.
p — I 1 — 4
En nuestro ordenamiento, la Regla .23 de Procedimiento Criminal, supra, establece la vista preliminar con el propósito de “evitar que se someta a un ciudadano en forma arbitraria e injustificada a los rigores de un proceso criminal”. Pueblo v. López Camacho, 98 D.P.R. 700, 702 (1970). Su función no es establecer la culpabilidad o inocencia del acusado, sino averiguar, mediante una vista ad-*143versativa, si el Estado tiene suficiente prueba para conti-nuar con el proceso judicial. Véanse: El Vocero de P.R. v. E.L.A., 131 D.P.R. 356 (1992); Pueblo v. Rodríguez Aponte, 116 D.P.R. 653, 664 (1985).
Este objetivo está en la tesis de que:
... es insuficiente la determinación de causa probable para el arresto, por razón de que el denunciante pueda sin razón válida alguna imputar un delito, y en virtud de la naturaleza no ad-versativa de la determinación de causa probable para el arresto o citación —que puede hacerse en ausencia del imputado— se someta “arbitrariamente” a un ciudadano a un juicio por delito grave ... sin previa oportunidad de vista adversativa donde se justifique la celebración de un juicio. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, Vol. Ill, sec. 22.1, pág. 64.
Por la naturaleza de la vista preliminar, su desarrollo está limitado a su función básica: la determinación de causa probable para creer que se ha cometido un delito y que éste haya sido cometido por el acusado. Pueblo v. Opio Opio, 104 D.P.R. 167, 171 (1975); Pueblo v. Rodríguez Aponte, supra, pág. 663. O.E. Resumil de Sanfilippo, Derecho Procesal Penal: Práctica Jurídica de Puerto Rico, New Hampshire, Ed. Equity, 1990, T. I, Cap. 15, pág. 380. En la vista, el imputado tiene derecho a contrainterrogar a los testigos de cargo y a presentar prueba de defensa que derrote la probabilidad de su vinculación con el delito como autor de éste.
Además, la Regla 23(c) de Procedimiento Criminal dispone que al ser requerido por la defensa, el Ministerio Público debe poner a su disposición las declaraciones juradas que tenga en su poder de aquellos testigos que hayan declarado en la vista. 34 L.P.R.A. Ap. II. Se activa este derecho cuando, luego de que el testigo haya declarado en vista’preliminar, medie una solicitud de la defensa para que se le entreguen las declaraciones de dicho testigo que estén en poder del Ministerio Público.
*144El imputado tiene derecho a obtener estas declaraciones juradas durante la vista una vez finaliza el interrogatorio directo y antes de comenzar el contrainterrogatorio. Pueblo v. Ribas, 83 D.P.R. 386, 391-392 (1961). De esta manera, el imputado podrá estar en posición de impugnar la credibilidad del declarante durante esa misma vista.
Ahora bien, la regla dispone que el Ministerio Público tiene que suministrar copias de “las declaraciones juradas que tuviere en su poder”. 34 L.P.R.A. Ap. II. Sin embargo, ésta es ambigua en cuanto al significado de la frase “que tuviere en su poder”. ¿Están sólo en su poder aquellas de-claraciones juradas que se encuentran en el expediente del caso o bajo el control directo del Fiscal de Distrito o sus auxiliares? ¿Se presume que están en su poder aquéllas que se encuentran bajo la custodia de otro funcionario o empleado del Ministerio Público o de otra dependencia gu-bernamental?
En lo referente a otras etapas del proceso penal, este Tribunal ha sostenido constantemente la obligación del Ministerio Público de entregar los documentos que estén en poder de otras entidades gubernamentales que no estaban directamente bajo su custodia o control. Véanse: Pueblo v. Rodríguez Sánchez, 109 D.P.R. 243, 248 (1979); Pueblo v. Tribunal Superior, 102 D.P.R. 470 (1974). Sólo cuando los documentos estén en manos de terceras personas, que no son funcionarios gubernamentales, es que he-mos sostenido que éstos no se encuentran “en poder” del Ministerio Público. Pueblo v. Colón Rivera, 93 D.P.R. 852, 855 (1967).
 Resulta compatible con esta trayectoria juris-diccional el que, una vez requerido por la defensa, el Mi-nisterio Público tenga la obligación de entregar durante la vista preliminar las declaraciones juradas de los testigos de cargo que declaren si esas están bajo la posesión directa o constructiva del Ministerio Público. Esto implica que *145tiene que entregar tanto las declaraciones que estén bajo su control o tenencia física en su oficina o lugar del trabajo o las que él conozca que se encuentran en otra dependencia del Ministerio Público, como las que razonablemente se pueda considerar que estén bajo su control indirecto y que él no sólo tenga conocimiento de su existencia sino que también pueda obtener. A tenor con esta normativa, si se acepta o se demuestra que el Ministerio Público tomó de-claraciones juradas del testigo de cargo presentado en la vista preliminar relacionadas con los hechos del delito im-putado, es también razonable que se presuma que el Es-tado ha continuado "en poder” de éstas. Para rebatir esta presunción, el Fiscal tiene la obligación de demostrar —mediante prueba— que las declaraciones no están en su poder y de acreditar las gestiones que ha realizado para localizar y producir el documento.
En su comparecencia ante nos el Procurador General reconoce que:
... parece indiscutible que una vez se le toma una declaración jurada a un testigo, [é]sta se encuentra en poder del Ministerio Público aún cuando no esté en un expediente en particular. De igual manera, si se presenta en la vista preliminar un testigo que ha prestado declaración jurada y el imputado de delito la solicita, la misma le debe ser suplida a menos que se demuestre que el Ministerio Público no la tiene en su poder. Consideramos que una mera alegación a los efectos de que la declaración no se encuentra en el expediente no constituye causa suficiente para eximir al Ministerio Público de cumplir con la Regla 23(c). Es-crito para mostrar causa, pág. 6.
HH 1 — I 1 — 4
Considerada la normativa antes expuesta, procede revo-car la resolución recurrida. Como correctamente sostiene el peticionario y lo acepta el Procurador General, durante la vista preliminar el Ministerio Público alegó que no podía entregar las declaraciones juradas de los testigos de cargo presentados a declarar debido a que no tenía en su poder el *146expediente ni las declaraciones juradas que se habían to-mado en otra oficina de fiscalía. Esta mera alegación de no poseer el expediente ni las declaraciones juradas clara-mente no podía tener el efecto de relevar al Ministerio Pú-blico de cumplir con el requisito de la Regla 23(c) de Pro-cedimiento Criminal, supra.
En estas circunstancias, tanto la Sociedad para Asisten-cia Legal como el Procurador General coinciden en que pro-cede la desestimación de la acusación a tenor con la Regla 64(p) de Procedimiento Criminal, supra, para que se cele-bre una nueva vista preliminar conforme a derecho.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López emitió una opi-nión concurrente y disidente. El Juez Asociado Señor Fus-ter Berlingeri no intervino.